t c summary opinion united_states tax_court bruce l helmich petitioner v commissioner of internal revenue respondent docket no 12596-99s filed date bruce l helmich pro_se ross m greenberg for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax petitioner concedes that he received interest in the amount of dollar_figure which is includable in his income we must decide whether petitioner received dollar_figure which should be included in his income some of the facts in this case have been stipulated and are so found petitioner resided in madeira beach florida at the time he filed his petition petitioner worked part time as a legal clerk for byron vaughan vaughan esquire an attorney at law with an office in sarasota florida respondent received a form 1099-misc stating that petitioner received nonemployee compensation from vaughan in the amount of dollar_figure for the taxable_year petitioner did not report this amount on his return in reply to correspondence from respondent petitioner ina letter received by the internal_revenue_service on date stated that although i did receive the amounts claimed on pages two and four of your letter these pages misidentify the dollar_figure received from byron vaughan esquire ein this amount was a bonus paid to me by mr vaughan my employer and was not money received as non-employee compensation nor was it money received by a self-employed_individual as such i believe that mr vaughan had an obligation to withhold both social_security_taxes and withholding taxes on that amount on date petitioner wrote to the internal_revenue_service and stated that the that i received from mr vaughan was a bonus for that year as your records indicate i was an employee of mr vaughan for several years prior to this time i realize that the may have been completed with the notation as non-employee compensation but that would have been an error on the part of mr vaughan and not my error mr vaughan stated to me that the taxes were taken care of i do not feel that i should be held responsible for errors committed by mr vaughan i realize that mr vaughan 1s now deceased and i believe that the reason that the irs is attempting to get this from me since sic they cannot get it from him on date petitioner responded to proposed changes by the internal_revenue_service and stated that as i have explained the bonus was employee compensation regardless of how it was reported to your office as i have explained to your office on several occasions this income was a bonus from my employer and he informed me that he would be taking care of the taxes i do know that my records for will reflect that i received a bonus that year and that bonus reflected the pay was for employee compensation respondent determined that the dollar_figure should be included in petitioner's income the notice_of_deficiency contains the following statement a bonus is considered taxable_income and must be included on the tax_return it is not subject_to self- employment_taxes nor fica_taxes we have deleted the self- employment_tax and your share of the fica tax petitioner stated in his petition that he disagreed with the adjustments in the notice_of_deficiency because the dollar_figure was erroneously marked on as non-employee compensation when it should have been marked as employee compensation at trial petitioner changed his story and claimed that he never received the dollar_figure we summarize petitioner's testimony and the sequence of events which he alleges occurred as follows as noted petitioner worked part-time for vaughan as a legal clerk he received his w-2 and dated his federal_income_tax return on date after petitioner filed his return vaughan gave petitioner the form 1099-misc which reported the amount of dollar_figure as nonemployee compensation vaughan explained to petitioner that he needed to report this amount to reduce his taxes petitioner protested that he did not receive the money vaughan said not to worry because he would pay the tax when it came due petitioner was applying for admission to the florida bar at the time these events allegedly occurred petitioner had been convicted for the felony of extortion his bar application had been pending before the florida supreme court for months petitioner claims that vaughan knew this and when petitioner gquestioned vaughan about the form 1099-misc vaughan let him know in a very unsettled way that if petitioner had any problems with accepting the form 1099-misc then vaughan would probably have trouble with petitioner's employment and would have to notify the bar about it petitioner considered himself between a rock and a hard place petitioner never reported the alleged blackmail he claims he did not feel compelled to alert the authorities that he was being extorted because mr vaughan had told him don't worry about it i'll pay the tax when it comes due petitioner claimed he did not amend his return to reflect the income because he did not want to state under the penalty of perjury that he had received the money at trial petitioner claimed that the reason he initially told the internal_revenue_service that he received the money as a bonus was because he had spoken with someone in the internal_revenue_service who had led him to believe that the form misc was all the proof the irs needed and that petitioner had to explain why he did not pay the taxes on it petitioner testified that the only explanation he could come up with as to why he should not have to pay taxes on the money was that it was employee compensation not nonemployee compensation and that vaughan should have paid the taxes on it petitioner admitted that he sent respondent the three letters stating that he had received the dollar_figure as a bonus after he wrote the letters petitioner was told by an accountant that if petitioner had said from the beginning that he did not receive the money then the form 1099-misc would not be proof in and of itself that he received the money and the burden of persuasion as to the payment of the money would be on respondent after he heard this petitioner informed respondent that he had never really received the money and told respondent the same story he reiterated in court at trial petitioner claimed that he erred in writing the three letters to the internal_revenue_service in addition to his testimony petitioner provided months of bank records to support his position that he did not receive the dollar_figure petitioner's bank records show that dollar_figure was not deposited into his bank account in a 4-month period they do not establish that petitioner did not receive the money at trial petitioner contended that he never received the dollar_figure respondent contended that the letters written by petitioner are proof that he received the income and that the dollar_figure must be included in petitioner's gross_income under sec_61 a statutory_notice_of_deficiency ordinarily carries with it a presumption of correctness rule a 290_us_111 because of this presumption taxpayers generally at least initially have the burden_of_proof and the burden of going forward with the evidence 967_f2d_986 4th cir affg tcmemo_1990_618 see also sec_7491 under sec_6201 if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return mcquatters v commissioner tcmemo_1998_ dennis v commissioner tcmemo_1997_275 hardy v commissioner tcmemo_1997_97 affd 181_f3d_1002 9th cir the taxpayer must have fully cooperated with the commissioner before the burden of production would shift to the commissioner fully cooperating with the irs includes but is not limited to the following bringing the reasonable dispute over the item_of_income to the attention of the irs within a reasonable period of time and providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary h rept pincite 1996_3_cb_49 petitioner did not fully cooperate with the commissioner and is not entitled to the benefit of sec_6201 even assuming arguendo that he is entitled to the benefit of sec_6201 the commissioner has presented sufficient information to sustain the determination in the notice_of_deficiency petitioner has put himself between a rock and a hard place on the one hand if petitioner did not receive the money then he agreed to assist vaughan in defrauding the government he failed to report extortion he lied in three letters written to the internal_revenue_service and he lied in his petition filed with this court if on the other hand petitioner did receive the money then he failed to properly amend his tax_return he lied to the internal_revenue_service he accused an innocent man of committing a crime and he committed perjury when he testified before the court fortunately it is not necessary to decide which of these scenarios actually occurred respondent introduced into evidence three letters from petitioner stating that petitioner received dollar_figure as a bonus during his employment with mr vaughan petitioner admitted writing these letters in contradiction to these letters we are faced with petitioner’s testimony we are not reguired to accept a taxpayer’s self-serving and uncorroborated testimony 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 in this case we find that petitioner's testimony carries no weight due to his lack of credibility petitioner did not meet his burden_of_proof the letters which are admissions against interest are convincing under sec_61 gross_income includes all income from whatever source derived including compensation_for services we note that this includes employee compensation as well as nonemployee compensation we find that petitioner received dollar_figure as employee compensation_for his services in accordingly we sustain respondent's determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
